2021Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/28/2021 has been entered.
 Response to Arguments
3.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 16-19, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over RAMACHANDRAN (US 2014/0253666 A1) in view of Schapsis (US 2012/0064924 A1). 
 	As per claim 16, RAMACHANDRAN teaches an information processing terminal for preparing and implementing an automatic response (RAMACHANDRAN, ¶0031, communication device for preparing and implementing auto response), the information processing terminal comprising: a memory storing personal information of a user of the information processing terminal (RAMACHANDRAN, ¶0047, a memory for storing contact lists, etc. (these are consider personal information of the user) of the communication device) and an application program (RAMACHANDRAN, ¶0047, one or more applications); and at least one microprocessor (RAMACHANDRAN, ¶0047, processors) programmed to: receive an access request from an access partner (RAMACHANDRAN, ¶0048, receive a call (access request) from a caller (access partner)), in response to the received access request (RAMACHANDRAN, ¶0049, in response to the received call), perform a request to the access partner (RAMACHANDRAN, ¶0049, perform a request to the caller) to transmit a message when an operation in response to the access request is not input in the information processing terminal (RAMACHANDRAN, ¶0034 and ¶0049, to send a message when in 
	However, RAMACHANDRAN does not explicitly teach make a determination whether an application is actively running on the information processing terminal and is operated by the user when the access request is received; generate the automatic response based on the intention of the message, the personal information, and the determination; and transmit the automatic response to the access partner.
	In the same field of endeavor, Schapsis teaches make a determination whether an application is actively running on the information processing terminal and is operated by the user when the access request is received (Schapsis, Fig.1 and Fig.3a and ¶0035, determining whether the application is active or in auto mode (thus running) on the user’s phone and is operated by the user when the incoming call or message (i.e. access request) is received); generate the automatic response based on the intention of the message, the personal information, and the determination (Schapsis, Fig.1 and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of
Schapsis into invention of RAMACHANDRAN in order to automatically respond to incoming call or incoming message while user does not wish to be distracted as engaged in activities such as driving, attending a meeting, working, watching movie, etc.  (Schapsis, ¶0033). 
As per claim 17 as applied to claim 16 above, RAMACHANDRAN teaches wherein a type of the application includes a game application, a video player application, or a telephone call application (RAMACHANDRAN, Fig.1, ¶0049, video data application, and phone call application; also see ¶0101, other applications). 
 	As per claim 18 as applied to claim 16 above, RAMACHANDRAN teaches, wherein the message and the automatic response are transmitted and received via telephone, E-mail or text chat (RAMACHANDRAN, ¶0034, the messages are transmitted and received via emails, SMS conversation or other type of call). 
As per claim 19 as applied to claim 16 above, RAMACHANDRAN does not explicitly teach wherein the automatic response includes a state of the user.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of
Schapsis into invention of RAMACHANDRAN in order to automatically respond to incoming call or incoming message while user does not wish to be distracted as engaged in activities such as driving, attending a meeting, working, watching movie, etc.  (Schapsis, ¶0033). 
As per claim 22, RAMACHANDRAN teaches a method for preparing and implementing an automatic response for an information processing terminal (RAMACHANDRAN, ¶0031, method of preparing and implementing auto response for communication device), the method comprising: -6-Application No. 16/500,453receiving an access request in the information processing terminal from an access partner (RAMACHANDRAN, ¶0048, receive a call (access request) in the communication device from a caller (access partner)); performing a request to the access partner (RAMACHANDRAN, ¶0049, perform a request to the caller) to transmit a message when an operation in response to the access request is not input in the information processing terminal (RAMACHANDRAN, ¶0034 and ¶0049, to send a message when in an operation and in response to the call is not answered by the user of the communication device since the recipient/user is either on another call or not answering the call; therefore when the call is not answered then the call is not inputted);

However, RAMACHANDRAN does not explicitly teach making a determination whether an application is actively running on the information processing terminal and is operated by the user when the access request is received; generating the automatic response based on the intention of the message, the personal information of the user stored in the memory, and the determination; and transmitting the automatic response to the access partner.
	In the same field of endeavor, Schapsis teaches making a determination whether an application is actively running on the information processing terminal and is operated by the user when the access request is received (Schapsis, Fig.1 and Fig.3a and ¶0035, determining whether the application is active or in auto mode (thus running) on the user’s phone and is operated by the user when the incoming call or message (i.e. access request) is received); generating the automatic response based on the intention of the message, the personal information, and the determination (Schapsis, Fig.1 and Fig.3a also ¶0054-55, generate auto-response based on the type of the message or the message should be returned (i.e. intention) and contact information using caller ID (i.e. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of
Schapsis into invention of RAMACHANDRAN in order to automatically respond to incoming call or incoming message while user does not wish to be distracted as engaged in activities such as driving, attending a meeting, working, watching movie, etc.  (Schapsis, ¶0033). 
As per claim 23 as applied to claim 22 above, RAMACHANDRAN teaches wherein a type of the application includes a game application, a video player application, or a telephone call application (RAMACHANDRAN, Fig.1, ¶0049, video data application, and phone call application; also see ¶0101, other applications). 
 	As per claim 24 as applied to claim 22 above, RAMACHANDRAN teaches, wherein the message and the automatic response are transmitted and received via telephone, E-mail or text chat (RAMACHANDRAN, ¶0034, the messages are transmitted and received via emails, SMS conversation or other type of call). 
 	As per claim 25 as applied to claim 22 above, RAMACHANDRAN does not explicitly teach wherein the automatic response includes a state of the user.  
In the same field of endeavor, Schapsis teaches wherein the automatic response includes a state of the user (Schapsis, 0034, auto-response includes if the user is in the meeting or driving (state of user)). 

Schapsis into invention of RAMACHANDRAN in order to automatically respond to incoming call or incoming message while user does not wish to be distracted as engaged in activities such as driving, attending a meeting, working, watching movie, etc.  (Schapsis, ¶0033). 

B)	Claims 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over RAMACHANDRAN (US 20140253666 A1) in view of Schapsis (US 2012/0064924 A1) and further in view of Pelkey (US 7056217 B1). 
 	As per claim 20 as applied to claim 19 above, RAMACHANDRAN in view of Schapsis does not explicitly teach, wherein the state of the user includes identifying that the user is: (i) playing a game, (ii) watching a video, or (iii) making a telephone call.  
 	In the same field of endeavor, Pelkey teaches wherein the state of the user includes identifying that the user is: (i) playing a game, (ii) watching a video, or (iii) making a telephone call (Pelkey, Col.9, lines 29-30 and Col.10 lines 34-35, status or state of the user includes identifying that the user is playing a game or displaying a video). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of applicant’s claimed invention to have incorporated the teaching of Pelkey into invention of RAMACHANDRAN and Schapsis in order to provide a messaging service for exchanging messages between users of video game systems for purpose of communicating the status data indicative of activity engaged in by a user.

 	In the same field of endeavor, Pelkey teaches wherein the state of the user includes identifying that the user is: (i) playing a game, (ii) watching a video, or (iii) making a telephone call (Pelkey, Col.9, lines 29-30 and Col.10 lines 34-35, status or state of the user includes identifying that the user is playing a game or displaying a video). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of applicant’s claimed invention to have incorporated the teaching of Pelkey into invention of RAMACHANDRAN and Schapsis in order to provide a messaging service for exchanging messages between users of video game systems for purpose of communicating the status data indicative of activity engaged in by a user.

C)	Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over RAMACHANDRAN (US 20140253666 A1) in view of Schapsis (US 2012/0064924 A1) and further in view of Benegal (US 9432944 B1). 
 	As per claim 21 as applied to claim 16 above, RAMACHANDRAN teaches a Global Positioning System (GPS) sensor or wireless interface configured to acquire positional information of the information processing terminal (RAMACHANDRAN, ¶0096, GPS sensor to receive location or position information of the communication device), wherein: the personal information includes the positional information of the information processing terminal (RAMACHANDRAN, ¶0047, profile information includes 
 	However, RAMACHANDRAN in view of Schapsis does not explicitly teach the at least one microprocessor acquires the positional information of the information processing terminal after turning on the GPS sensor or wireless interface when the positional information acquisition is turned off, and turns off the GPS sensor or wireless interface after acquiring the positional information.  
 	In the same field of endeavor, Benegal teaches the at least one microprocessor acquires the positional information of the information processing terminal after turning on the GPS sensor or wireless interface when the positional information acquisition is turned off (Benegal, Col.4, lines 21-26, controller captures or receives the location data of the mobile device after turning on the GPS sensor when or if it is off), and turns off the GPS sensor or wireless interface after acquiring the positional information (Benegal, Col.4, lines 21-26, and turns off the GPS sensor after capturing or receiving the accurate location).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of applicant’s claimed invention to have incorporated the teaching of Benegal into invention of RAMACHANDRAN and Schapsis in order to automatically turns on and off the GPS sensor and determine a location of user using the mobile device for purpose of increasing the battery life (Benegal, background). 


However, RAMACHANDRAN in view of Schapsis does not explicitly teach turning on the GPS sensor or wireless interface when acquiring the positional information when the GPS sensor or wireless interface is turned off; and turning off the GPS sensor or wireless interface after turning on the GPS sensor or wireless interface and acquiring the positional information.  
	In the same field of endeavor, Benegal teaches turning on the GPS sensor or wireless interface when acquiring the positional information when the GPS sensor or wireless interface is turned off (Benegal, Col.4, lines 21-26, controller captures or receives the location data of the mobile device after turning on the GPS sensor when or if it is off); and turning off the GPS sensor or wireless interface after turning on the GPS sensor or wireless interface and acquiring the positional information  (Benegal, Col.4, lines 21-26, and turns off the GPS sensor after capturing or receiving the accurate location).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249.  The examiner can normally be reached on Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643